Case 2:19-cv-13497-JMV-MF Document 1-1 Filed 06/06/19 Page 1 of 3 PagelD: 46

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of New Jersey

THEODORE J. LEVY and HELAINE A. LEVY,

 

Plaintiff

Vv. Civil Action No.
JAGUAR LAND ROVER NORTH AMERICA, LLC.,

JAGUAR LAND ROVER LTD.,
ane TATA MOTORS AUTH OU

Defendant

SUMMONS IN A CIVIL ACTION

Jaguar Land Rover North America, LLC
100 Jaguar Land Rover Way
Mahwah, NJ 07495

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: 6.4 Weiden, Esq.

A. Cohen Law Firm, P.C.
11 Sunrise Plaza, Suite # 304
Valley Stream, NY 11580

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 2:19-cv-13497-JMV-MF Document 1-1 Filed 06/06/19 Page 2 of 3 PagelD: 47

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of New Jersey
THEODORE J. LEVY and HELAINE A. LEVY )
i )
Plaintiff )
Vv. ) Civil Action No.
JAGUAR LAND ROVER NORTH AMERICA, LLC., )
JAGUAR LAND ROVER LTD., TATA MOTORS, LTD

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Jaguar Land Rover LTD
Abbey Road Whitley Coventry, CV3 4LF
United Kingdom

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jared Weiden, Esq.

A. Cohen Law Firm, P.C.
11 Sunrise Plaza, Suite # 304
Valley Stream, NY 11580

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 2:19-cv-13497-JMV-MF Document 1-1 Filed 06/06/19 Page 3 of 3 PagelD: 48

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
District of New Jersey
THEODORE J. LEVY and HELAINE A. LEVY )
a )
aintiff )
Vv. ) Civil Action No.
JAGUAR LAND ROVER NORTH AMERICA, LLC., )
JAGUAR LAND ROVER LTD., TATA MOTORS, LTD

 

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TATA MOTORS, LTD
Bombay House, 24 Homi Mody Street,
Mumbai, India 400 001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jared Weiden, Esq.

A. Cohen Law Firm, P.C.
11 Sunrise Plaza, Suite # 304
Valley Stream, NY 11580

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
